DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. Applicant’s argument on para 1 page 7 “Giedd does not teach or suggest “wherein the resistance temperature detector element is additively manufactured such that the resistance temperature detector element has a thickness between 0.0001 inches and 0.010 inches” is not persuasive.  Giedd teaches manufacturing the active sensing layer using ink-jet printing (para 0068) which is similar to additive printing.  In addition, Giedd teaches thickness of active sensing layer is less than about 1000 nm (para 67). 
Applicant further argued on para 1 page 7 that Giedd does not teach newly added limitations “includes a plurality of layers of a conductive ink deposited through individual passes of a print head, and each layer of the conductive ink has a thickness of about 1 micron to about 100 microns”.  Firstly, it’s product by process (MPEP 2112) and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of 

In regards to newly added limitation “deposited through individual passes of a print head, and each layer of the conductive ink has a thickness of about 1 micron to about 100 microns”, 3D printers manufactures by successively applying layer on top of others (see attached “Object1000 plus product overview”, 2016, downloaded by way back machine).

With respect to applicant’s argument regarding temperature sensor element on an aircraft, its an intended use, and a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, . 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giedd et al. (2016/0025517 hereinafter Giedd) in view of Longinotti-Buitoni et al. (2014/0318699 hereinafter Longinotti-Buitoni) and Nino et al. (20170106585 hereinafter Nino).
Regarding claims 1, 2, 5, 9, 10, and 11, Giedd teaches an assembly comprising:
(an aircraft component that is heated when in use);
a resistance temperature detector element (for the aircraft component) (Fig 14, para 65), the resistance temperature detector element configured to change resistance (as the aircraft) component temperature changes (para 65), wherein the resistance temperature detector element is additively manufactured such that the resistance temperature detector element has a thickness between 0.0001 inches and 0.010 inches includes one or more layers of a conductive ink (inkjet printing: para 68; layers: Fig 11) deposited through individual passes of a print head and each layer of the conductive ink has a thickness of about 1 micron to about 100 microns;
one or more leads electrically connected to at least one layer of the conductive ink (inkjet printing: para 68, electrodes: para 64) selected from the group consisting of carbon loaded, nano-carbon loaded, 
However, Giedd does not teach using the resistive temperature sensor on an aircraft component and the controller is configured to analyze temperature data from the resistance temperature detector to determine the power ON and OFF times for the aircraft component that is heated when in use.
Longinotti-Buitoni teaches the controller is configured to analyze temperature data from the resistance temperature detector to determine the power ON and OFF times (below or above a preset value, trigger: para 159).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature threshold detection as taught by Longinotti-Buitoni for further processing the signals. Furthermore, use of controller to further process signals for process control is known to PFIOSITA.
However, the combination (Giedd modified by Longinotti-Buitoni) does not teach printing the resistive temperature sensor on an aircraft component.
Nino teaches printing conductive ink on an aircraft (Fig 1, para 45).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to apply the structure on an airplane component as taught by Nino for desired use. Furthermore, its an intended use, and a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA With respect to specified resistance in ohms (claims 10,11), In respect to plurality of layers of a conductive ink deposited through individual passes of a print head, it’s product by process (MPEP 2112) and Nino (20170106585) to teach manufacturing different sensors on an aircraft using 3D printing technology (para 20, 35, 37). In addition Nino teaches manufacturing resistive element on an aircraft using 3D technology (para 21, thermistor para 40, 41) and printing layers with thickness of less than 10 micro-meters (para 40).  With respect to individual passes, 3D printers manufactures by successively applying layer on top of others (see attached “Object1000 plus product overview”, 2016, downloaded by way back machine).  Furthermore, 3D printers manufactures by successively applying layer on top of others (see attached “Object1000 plus product overview”, 2016, downloaded by way back machine).
With regard to claim 3, Giedd teaches the resistance temperature detector element resides on a flexible substrate (para 81, 100).
However, the combination (Giedd modified by Longinotti-Buitoni) does not teach printing the resistive temperature sensor element on an aircraft component.
Nino teaches printing conductive ink on an aircraft (Fig 1, para 45).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to apply the structure on an airplane component as taught by Nino for desired use.
Regarding claim 4, Giedd teaches the flexible substrate is selected from the group consisting of neoprene, TPU, polyimide, pre-impregnated fabric, and combinations thereof (para 71).
With respect to claim 6, Giedd teaches comprising an intermediary dielectric layer between the surface of the aircraft component and the resistance temperature detector element (18 Fig 1; para 53).
Regarding claim 7, Giedd teaches the resistance layer has a thickness between 0.0001”-0..10” (Fig 1) and the intermediary dielectric layer has a thickness between 0.0005 inches and 0.030 inches (para 56).
With respect to claim 8, Giedd teaches the resistance temperature detector is encapsulated with a dielectric material selected from the group consisting of acrylic, neoprene, polyurethane, polyimide, silicone, and an epoxy-fiberglass matrix (para 71).
Regarding claim 13, Giedd teaches the resistance element can detect temperature between -40 and 400 degrees Fahrenheit (Fig 16, 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nasir U. Ahmed/Examiner, Art Unit 2855